Citation Nr: 0107156	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-00 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from August 10, 1995, 
to August 24, 1998.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from August 25, 1998.


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO), which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned that disability a 50 percent rating, effective from 
August 1995.  The veteran appealed as to the assigned rating.  
During the pendency of this appeal, a May 1999 rating 
decision increased the assigned rating to 70 percent, 
effective from August 1998.

In June 2000, the Board remanded this case to the RO for 
further development.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  During the period from August 10, 1995, to August 24, 
1998, the veteran's service-connected PTSD was productive of 
no more than occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships; with 
psychoneurotic symptoms resulting in considerable industrial 
impairment. 

3.  From August 25, 1998, the veteran's service-connected 
PTSD is productive of total occupational and social 
impairment; with severe symptoms resulting in a demonstrable 
inability to obtain or retain employment. 


CONCLUSIONS OF LAWS

1.  A rating in excess of 50 percent for PTSD is not 
warranted during the period from August 10, 1995 to August 
24, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.125, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.125, 4.130, Diagnostic Code 9411 (2000). 

2.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  The pertinent evidence submitted in 
connection with the veteran's present claim includes the 
reports of a VA examinations in December 1995, and in June 
and September 1997; as well as VA mental health clinic 
records of treatment from August 1998 through October 1999.  
The veteran also testified at a video conference hearing 
before the undersigned Board Member in June 1999.  

In a January 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder, with a 50 
percent evaluation assigned as of August 1995.  The RO based 
this grant on evidence including from the three VA 
examinations enumerated above.  

During the December 1995 and June 1997 VA examinations, the 
examiners noted that the veteran manifested anger, and that 
he reported that he did not have hallucinations or delusions.  
He was suspicious of the government and was found to have 
some paranoia.  While PTSD was diagnosed in December 1995, 
the examiner in June 1997 made no diagnosis and noted that 
the veteran did not meet the criteria for PTSD as there was 
no specific incident he was reliving in nightmares or 
intrusive thoughts.  In June 1997, the veteran was found to 
have a stable mood, and his sleep and appetite was stable.  
At that time, he was neither homicidal or suicidal.  Both 
examination reports contain a global assessment of 
functioning (GAF) score of 55.  

During the most recent VA PTSD examination, in September 
1997, the veteran reported complaints of sleep difficulties 
and dreams about getting shot at and bombed, and getting 
stabbed.  He reported getting short of breath and nervous.  
He reported that Xanax helped for awhile but not anymore.  He 
reported that he was close to about 4 or 5 people but had his 
daughter do his shopping.  On examination, he was dressed 
casually; and was cooperative.  His thought production and 
continuity were good.  He manifested goal directed speech.  
He was alert and oriented; and his remote and recent memory 
was intact.  His relationship to reality was fair.  He did 
have some paranoia.  He was not suicidal or homicidal.  With 
respect to his mood, he stated that he wondered what was 
going on.  His affect was flat and his appetite stable.  The 
report noted that the veteran had incidents in which he was 
reliving in nightmares or intrusive thoughts.  He had a panic 
disorder with shortness of breath; and feelings of heart 
attack, increased heart rate, perspiration and anxiety.  The 
assessment was panic disorder and post traumatic stress 
disorder, mild.  The report indicated that on Axis V, the GAF 
score was 55.

VA mental health clinic notes show treatment from August 1998 
through October 1999.  In August 1998, the veteran reported 
complaints of anger, irritability, and sleep problems.  He 
reported that he had flashbacks and constantly checked his 
perimeter out of fear.  He also reported having startle 
response.  On examination, the veteran was soft spoken, 
intense, casually dressed, thin, and looked younger than his 
stated age.  His speech was focussed on anger; and his mood 
and affect was angry and labile.  He was oriented times four, 
and he felt persecuted.  He reported no hallucinations, and 
manifested a slight paranoid system in terms of pending 
danger.  His abstracting ability and intellect was deemed 
average.  His memory was fair, related to some concentration 
problems.  The report noted that the veteran had homicidal 
ideation towards individuals who conducted compensation and 
pension examinations.  The veteran reported that he was 
having very poor sleep, of 3 to 4 hours per day, and he had 
ongoing nightmares and flashbacks.  His appetite was fair and 
his energy level was low.  The diagnostic impression was 
PTSD, chronic, severe, with paranoid traits.  The report 
contains an Axis II impression of paranoid personality.  The 
GAF score was 50.

VA mental health clinic notes show that in October 1998, the 
veteran reported that he was estranged from his daughter and 
grandson.  He remained angry and was found to be intense.  
The assessment was PTSD, chronic with paranoid features.  In 
November 1998, he reported ongoing symptoms of PTSD, with 
sleep problems, nightmares, and intrusive thoughts of combat; 
and with startle response, flashbacks and anger problems.  He 
felt paranoid and was constantly checking his perimeter.  He 
reported having a conflict with his girlfriend and not being 
able to get close to anyone.  Objectively, he was found to be 
intense and angry.  The assessment was PTSD, chronic, severe; 
and the GAF was 50. 

A May 1999 rating decision, assigned a 70 percent rating for 
PTSD effective from August 25, 1998, based on findings 
discussed above.

VA mental health clinic notes in 1999 shows further treatment 
from February to October.  These records show that in 
February 1999, The veteran related that he had ongoing 
anxiety and anger towards his girlfriend's children.  He 
reported that he was socially isolated and unable to work for 
the past eight years.  His sleep remained poor.  Objectively, 
he was found to be intense, verbal, and loud.  The assessment 
was PTSD, chronic, severe.  In August 1999, he was extremely 
upset over a confrontation with his neighbors.  He reported 
that he ended up having to shoot his neighbor's dog.  He 
wanted to shoot his neighbor after they threatened him.  He 
had a conflict with his renter.  He reported that he had not 
been able to work for eleven years, and was extremely 
socially isolated.  Objectively, he was tense, stood up 
several times, and was loud.  The assessment was (1) PTSD, 
chronic, severe; his condition had made him unemployable with 
severely limited social skills; and (2) nicotine dependence.  
The GAF was 44.  

During a VA mental health clinic visit in October 1999, he 
focussed on past anger issues.  He reported that he had 
resorted to using weapons in the past.  He continued to have 
difficulties with his neighbors and he was ready to protect 
himself.  He was socially isolated, and was not even seeing 
family members.  Objectively, he was found to be loud, 
intense, and he paced the room.  The assessment was PTSD, 
chronic, severe.  The examiner opined that his condition had 
made the veteran unemployable and he had limited social 
options.  The GAF was 44.  The report indicated that the 
veteran had homicidal ideation. 

The Board notes that the veteran filed his initial notice of 
disagreement with respect to the January 1998 rating 
decision, which assigned the initial rating of 50 percent 
effective from August 10, 1995.  The veteran's present appeal 
arises from that rating decision.  In this situation, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran's PTSD is evaluated at a 50 percent 
level, effective from August 10, 1995 to August 24, 1998; and 
70 percent, from August 25, 1998.

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130.  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.  Also effective November 7, 1996, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent Congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the changes 
to the schedular criteria were made during the pendency of 
the veteran's appeal, the Board finds that it must consider 
both the old and new criteria in evaluating the veteran's 
service-connected PTSD.  However, as the revised regulations 
in this case do not allow for their retroactive application 
prior to November 7, 1996, the Board cannot apply the new 
provisions prior to that date.  In other words, the Board 
must review the evidence dated prior to November 7, 1996, 
only in light of the old regulations, but must review the 
evidence submitted after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD was assigned where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation was assigned for psychoneurotic 
disorders when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Effective from November 7, 1996, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

The Board would point out that, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), 
a GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
A GAF score of 41 to 50 represents serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.

The Board has reviewed the evidence of record for the 
veteran's service-connected PTSD.  In light of the reasoning 
set forth below, the Board is of the opinion that a 
disability evaluation in excess of 50 percent is not 
warranted for the period from August 10, 1995 to August 24, 
1998.  The Board is of the opinion, however, that on 
resolving reasonable doubt in the veteran's favor, a 
disability evaluation of 100 percent is warranted from August 
28, 1998.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

Regarding the period from August 10, 1995 to August 24, 1998, 
the evidence does not show that the veteran's PTSD meets the 
criteria for an evaluation in excess of 50 percent under 
either the old or revised (since November 7, 1996) 
regulations.  During that period, the veteran was not shown 
to be suicidal or homicidal.  He was alert and oriented, and 
his memory was intact.  He had sleep difficulties, and by 
September 1997, he had a panic disorder and was reliving 
incidents in nightmares and intrusive thoughts.  During 
examination in September 1997, however, the assessment was 
panic disorder, which is not service connected, and mild 
PTSD.  A GAF score of 55 was recorded during all three of the 
VA PTSD examinations in 1995 and 1997; indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

During the period from August 10, 1995 to August 24, 1998, 
there is no evidence showing that under the previous 
diagnostic criteria, the symptomatology is productive of 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; or of severe 
impairment in the ability to obtain or retain employment.  
There also is no evidence showing that, from November 7, 1996 
(effective date of revised regulations) to August 24, 1998, 
under the current diagnostic criteria, the symptomatology is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, or family 
relations, judgment, thinking or mood due to such symptoms as 
cited; with an inability to establish and maintain effective 
relationships.  

In this regard, the Board notes that during his September 
1997 VA examination, the veteran related that he had taught 
in a machine shop and had been a machinist until an accident 
in 1990 when his right arm was injured.  At that examination, 
he indicated that his daughter and her husband were moving 
onto his ten acres in the next month.  There is no evidence 
indicative of the severe symptoms described above that are 
requisite to an evaluation in excess of 50 percent for the 
period from August 10, 1995 to August 24, 1998. 

The evidence, however, does show that the veteran's PTSD 
symptoms dramatically increased in severity from August 25, 
1998, forward, as first shown in VA mental health clinic 
notes of August 25, 1998.  The record since then does show 
evidence of the requisite criteria for an evaluation in 
excess of 70 percent; and on resolving reasonable doubt in 
the veteran's favor, a disability evaluation of 100 percent 
is warranted from August 28, 1998.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411.

In this regard, the Board has taken careful note of the fact 
that beginning with the August 1998 VA treatment note, the 
veteran's PTSD has been diagnosed to include severe symptoms, 
and the evidence shows that these were worsening thereafter.  
Although evidence prior to August 1998 showed that remote and 
recent memory was intact, the August 1998 VA treatment note 
shows that his memory was only fair, due to concentration 
problems.  At that time, he reported having flashbacks and 
having to constantly check his perimeter out of fear.  That 
report noted that the veteran reported having poor sleep, of 
only 3 to 4 hours; with ongoing nightmares and flashbacks.  
The report indicated that his appetite was fair and his 
energy level was low.  The report noted that the veteran had 
homicidal ideation.  At that time, the GAF score was 50, 
which indicates serious symptoms such as suicidal ideation or 
obsessional rituals, or serious impairment in social and 
occupational functioning.  A GAF score of 50 was also 
recorded during a clinic visit in October 1998, when the 
veteran reported that he was estranged from his daughter and 
grandson, and he was found to be intense and angry.  The 
assessments contained in the August and October 1998 VA 
treatment notes included chronic, severe PTSD.

The most recent medical evidence, contained in VA health 
clinic notes in February, August, and October 1999, indicates 
that the veteran's PTSD symptoms have continued to worsen.  
During those clinic visits, he was assessed with chronic, 
severe PTSD.  In August 1999, he reported that he shot his 
neighbor's dog and threatened the neighbor; and that he was 
extremely socially isolated.  The examiner opined that the 
veteran's condition had made him unemployable and with 
severely limited social skills.  At that time, a GAF score of 
44 was assigned, indicating a further decline, with serious 
symptoms or serious impairment in social and occupational 
functioning.  In October 1999, the veteran continued to have 
difficulties with his neighbors.  He reported that he had 
resorted to using weapons in the past.  At that time, he 
reported that he was socially isolated and had not even been 
seeing family members.  The GAF score was 44 at that time.  
The October 1999 VA medical report indicated that the veteran 
had homicidal ideation.

Thus the evidence shows that the veteran's PTSD 
symptomatology has increased in severity in recent years, as 
of August 25, 1998, and worsening thereafter.  He is 
alienated from his family and others, and has been divorced 
twice and now living alone.  And he manifests homicidal 
ideation.  The Board finds that on review of the record, this 
symptomatology from August 25, 1998, is productive of total 
occupational or social impairment due to PTSD symptoms 
including persistent danger of hurting others, grossly 
inappropriate behavior, and memory loss; or totally 
incapacitating psychoneurotic symptoms resulting in the 
veteran being demonstrably unable to obtain or retain 
employment.  He has been found unemployable due to his PTSD 
symptoms.  In conclusion, after reviewing the total clinical 
record and resolving any remaining reasonable doubt in the 
appellant's favor, a 100 percent evaluation is assigned 
effective from August 25, 1998.


ORDER

An evaluation in excess of 50 percent for PTSD, from August 
10, 1995 to August 24, 1998, is denied.

A 100 percent rating for PTSD, is granted from August 25, 
1998, subject to controlling regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

